DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the remarks and amendments filed 2/16/2021.
Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a.	Regarding claim 1, the prior art of the record does not anticipate or make obvious the applicant’s amended limitation as a whole wherein the additional limitation of the following, as amended, to include the following : 
    PNG
    media_image1.png
    384
    530
    media_image1.png
    Greyscale

Amended claim 1:

    PNG
    media_image2.png
    733
    674
    media_image2.png
    Greyscale

and the closest prior art is discussed below.


Regarding claim 3, the limitations are amended similarly and more distinctly to the amended claim 1.  Similar reasons for allowance exist and the closest prior art is discussed below.

    PNG
    media_image3.png
    766
    729
    media_image3.png
    Greyscale

Regarding claim 8, the limitations are amended similarly and more distinctly to the amended claim 1.  Similar reasons for allowance exist and the closest prior art is discussed below.

    PNG
    media_image4.png
    481
    788
    media_image4.png
    Greyscale

i.	See the International search report for the reasons claims 2 and 3 are indicated as novel when incorporating the limitations as amended:

    PNG
    media_image5.png
    713
    498
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    715
    499
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    747
    475
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    243
    455
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    344
    429
    media_image9.png
    Greyscale

		ii.	Matsuzaki et al., US PGPub 2019/0371703 A1 is cited to show a bent terminal.

    PNG
    media_image10.png
    941
    1605
    media_image10.png
    Greyscale

However it is silent with respect to the limitations as claimed regarding any characteristics of the structure as amended in the instant claims.
iii.	Sakamoto et al., US PGPub 2017/0345742 A1 shows a sealed structure however it fails to show a structure and method as claimed in the amended limitations of the instant application.

    PNG
    media_image11.png
    941
    1617
    media_image11.png
    Greyscale





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812